                  Case 1:19-cv-06368-JMF Document 74 Filed 07/20/20 Page 1 of 1




                                8 1,7(' 6 7$7(6 ' ,675,&7 & 2857 
                               6 287+(51 ' ,675,&72) 1 (: < 25. 

Arthur
      Usherson (plaintiff);

Richard Liebowitz (appellant); Liebowitz Law Firm, PLLC (appellant)

(List the full name(s) of the plaintiff(s)/petitioner(s).)                              19      6368 
                                                                                        BBBBB&9BBBBBBBB JMF  

                                  DJDLQVW
                                                                                        127,&(2)$33($/

Bandshell Artist Management (defendant)


(List the full name(s) of the defendant(s)/respondent(s).)


                                                     
                                                    (1) Richard Liebowitz (attorney for plaintiff and party to this appeal);
1RWLFHLVKHUHE\JLYHQWKDWWKHIROORZLQJSDUWLHV
                                                    
(2) Liebowitz Law Firm, PLLC (attorney for plaintiff and party to this appeal)
(list the names of all parties who are filing an appeal)


LQWKHDERYHQDPHGFDVHDSSHDOWRWKH8QLWHG6WDWHV&RXUWRI$SSHDOVIRUWKH6HFRQG&LUFXLWġ

IURPWKH              MXGJPHQW            RUGHU         HQWHUHGRQ   June
                                                                                26, 2020 [Dkt. No. 68]
                                                                             (date that judgment or order was entered on docket)
WKDW        

ġ
Imposed monetary and non-monetary sanctions on Richard Liebowitz and Liebowitz Law Firm, PLLC
(If the appeal is from an order, provide a brief description above of the decision in the order.)

    July 20, 2020                                                      /s/ Robert J. Anello
                                                                                    *
    Dated                                                               Signature

    Robert J. Anello
    Name (Last, First, MI)

    565 Fifth Avenue                               New York NY                                          10017
    Address                                       City                  State                           Zip Code

    (212) 880-9520                                                     ranello@maglaw.com
    Telephone Number                                                    E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
